Title: To John Adams from James McHenry, 18 September 1798
From: McHenry, James
To: Adams, John



Sir.
War Department 18 Sepr. 1798

I inclose commissions for the Major Generals and Inspector of the army of the United States dated agreeably to your orders.
At the instance of Mr. Wolcott, I have ventured to delay forwarding the Commissions, for a short time, to give him the opportunity of drawing up and presenting to you a respectful representation on the subject of the generals of the army.I have the honour to be, with the greatest respect, Sir, / Your most obt. and hbe. St.


James McHenry